Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (PG Pub. 2006/0223400). 
Regarding claims 1 and 4, Yasui et al. teach a seamless article (considered to be an insulation article as the article contains channels of air which provide insulation) comprising a knit base comprising a first yarn and a second yarn incorporated into a continuous web defined by the first yarn and the second yarn in a predetermined pattern to form a plurality of three dimensional surfaces wherein the plurality of three-dimensional surfaces defines at least two 
The plurality of three-dimensional surface comprises at least a first group of three-dimensional surfaces and a second group of three-dimensional surfaces with the second group of three-dimensional surfaces comprising a height within the claimed range and the second group of three-dimensional surfaces is taller than the first group of three-dimensional surfaces [Table 1 and Figure 5]. Yasui et al. teach a high water-absorbing and self-elongating yarn and a low water-absorbing and self-elongating yarn. The low water-absorbing and self-elongating yarn creates three-dimensional surfaces that are shorter in height than the high water-absorbing and self-elongating yarns.
While there is no disclosure that the article is an insulation article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. insulation, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, the plurality of three-dimensional surfaces define a plurality of air channels there between [ Figure 6].
Regarding claim 3, the article comprises an outer surface and a skin surface. The outer surface comprises a smooth topography and the plurality of three-dimensional surfaces is disposed on the skin surface and defines a three-dimensional topography [0092 and 0094].
Regarding claim 5, the first discrete region comprises the first group of three-dimensional surfaces and the second discrete region comprises the second group of three-dimensional surfaces. 
Regarding claim 6, the plurality of three-dimensional surfaces comprises at least one of a bubble. 
Regarding claim 7, the plurality of three-dimensional surfaces comprises at least one of a circular bubble. 
Regarding claim 8, 
Regarding claim 9, Each of the first discrete regions and the second discrete region correspond to at least one of back area, an upper back area, a lower back area, a breast area (or bust area), an armpit and a chest front area.
Regarding claim 10, each of the first yarn and the second yarn comprise at least one of a synthetic fiber, a natural fiber a regenerated fiber or any combination thereof [0079]. 
Regarding claim 11, each of the first yarn and the second yarn comprise at least one of a multifilament yarn, a spun yarn, a monofilament yarn or any combination thereof. 
Regarding claim 12, the article comprises at least one elastomeric yarn. 
Regarding claim 13, the first yarn comprises a first shrinkage and the second yarn comprises a second shrinkage different from the first shrinkage to define a differential relative shrinkage between the first and second yarn when exposed to heat as Yasui et al. teach the yarn with high water-absorbing and self-elongating property includes polyetherester elastomer comprising hard segments comprising polybutylene terephthalate blocks and soft segments comprising polyoxyethylene glycol blocks and the low water-absorbing and self –elongating yarn includes cotton, hemp, rayon, cellulose acetate, polyester, polyamide and polypropylene fibers [0066-0067 and 0077]. 
Regarding claim 14, the article comprises at least one smart yarn comprising at least one of synthetic material as Yasui et al. teach a combination yarn including high water-absorbing and self-elongating and low water-absorbing and self –elongating yarn.
Regarding claim 15, Yasui et al. teach at least one of a water repellent treatment or a fire retardant [0078 and 0118]. 
Response to Arguments
Applicant's arguments filed   have been fully considered but they are not persuasive. 
Applicant’s arguments concerning Sokowlowski and Gordon have been fully considered, but are moot as Sokowlowski and Gordon are not used in the rejection set forth above. 
Applicant argues Yasui does not render obvious or anticipate the subject matter of claim 1. Specifically, Applicant argues Yasui does not disclose the 3D surface define at least 2 discrete regions which have different insulative properties. The Office disagrees. Yasui plainly teaches 3D surface having 2 different yarns having differing insulative properties and also which define 2 discrete regions. Figure 5 of Yasui shows a plurality of 3D surfaces having differing heights and differing insulative properties as is shown in Table 1 as well. It is noted that the differing heights are found at locations 11 and 12 of Figure for example. Further, Paragraph 0052 of Yasui teaches “…one (1) of the two type of yarns is a high water-absorbing and self-elongating yarn 
having a mean self-elongation of +5% or more and the other (2) is a low water-absorbing and self-elongating yarn having a mean self-elongation lower than +5%.  More preferably, the mean self-elongation of the yarn (1) is +6% or more, and the mean self-elongation of the yarn (2) is +4% or less.  Still more preferably, the yarns (1) and (2) have a mean self-elongations of +8 to +30% and 0 to +3%, respectively.” Therefore, it is abundantly clear the 3D regions as claimed are present in the fabric of Yasui at differing heights. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789